DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filled 1/14/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Response to Arguments
Applicant's arguments/amendments with respect to the Double Patenting rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 10 of the remarks that "Applicant will file a terminal disclaimer when the co-pending patent application is issued a Notice of Allowance". Therefore, the Double Patenting rejection is still maintained
Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the previous Office Action. Accordingly, the previous claim rejections under 112(b) have been withdrawn.

Applicant’s arguments/amendments with respect to the 35 U.S.C. 102/103 rejection has been fully considered. Applicant’s remarks are moot based on a new ground of rejection. A new reference, “Fogel”, is relied upon for teaching the newly added limitation in the independent claims (Specifically, output file being communicated to an additive manufacturing which manufactures a part defined in the output file). See Below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 
Instant Application: 15/961,156
Corresponding Application: 15/961,239
Claim 1: A computer-implemented method of generating a tessellated output file that is communicated to an additive manufacturing machine which manufactures a part defined in the tessellated output file, the method comprising: receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume; 
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file; 


generating base polygon data that defines the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality of nodes and  the plurality of edges;

generating data for a vertex metadata container including a listing of CAD model vertices and one polygon node associated with each CAD model vertex; 

generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; and 

generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface;

communicating the tessellated output file to an additive manufacturing machine; and 

operating the additive manufacturing machine to manufacture a part based on the CAD model.
Claim 1: A computing device for generating a computer-aided design (CAD) tessellated output file, the tessellated output file describing a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume, the CAD tessellated output file being communicated to an additive manufacturing machine which manufactures a part defined in the tessellated output file, the computing device comprising: a processing element configured or programmed to generate the CAD tessellated output file including:




base polygon data defining the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality of nodes and the plurality of edges;


a vertex metadata container including a listing of CAD model vertices and one polygon node associated with each CAD model vertex; 

a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; and 


a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface;

communicate the CAD tessellated output file to the additive manufacturing machine; and 

operate the additive manufacturing machine to manufacture the part based on the CAD model.
Claim 2: The computer-implemented method of claim 1, further comprising generating data for a volume metadata container including information about material used for the CAD model.
Claim 2: The computing device of claim 1, further comprising a volume metadata container including information about material used for the CAD model.
Claim 3: The computer-implemented method of claim 1, further comprising generating data for a volume metadata container including information the CAD software 
Claim 3: The computing device of claim 1, further comprising a volume metadata container including information the CAD software application kernel.
Claim 4: The computer-implemented method of claim 1, further comprising generating data for a model metadata container including legal information about the CAD model.
Claim 4: The computing device of claim 1, further comprising a model metadata container including legal information about the CAD model.
Claim 5: The computer-implemented method of claim 1, wherein the vertex metadata container, the curve metadata container, and the surface metadata container each include positional tolerance information.
Claim 5: The computing device of claim 1, wherein the vertex metadata container, the curve metadata container, and the surface metadata container each include positional tolerance information.
Claim 6: The computer-implemented method of claim 1, wherein the curve metadata container includes finish requirement information for at least a portion of the surfaces.
Claim 6: The computing device of claim 1, wherein the curve metadata container includes finish requirement information for at least a portion of the surfaces.
Claim 7: The computer-implemented method of claim 1, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node of each polygon, such that one of the nodes of one of the polygons 
Claim 7: The computing device of claim 1, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node Page 17 of 23of each polygon, such that one of the nodes of one of the polygons has the same coordinates as each CAD model vertex.
Claim 8: The computer-implemented method of claim 1, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node of each polygon and the location of each edge of each polygon, such that at least one of the edges of at least one of the polygons is co-located with each CAD model curve.
Claim 8: The computing device of claim 1, wherein the base polygon data further comprises three-dimensional coordinates of each node of each polygon and a location of each edge of each polygon, such that at least one of the edges of at least one of the polygons is co-located with each CAD model curve.
Claim 9: The computer-implemented method of claim 1, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node of each polygon and the location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface.
Claim 9: The computing device of claim 1, wherein the base polygon data further comprises three-dimensional coordinates of each node of each polygon and a location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface.
Claim 10: The computer-implemented method of claim 1, wherein generating 

an edge list with an entry for each node that lists the edges to which the node is connected, and 

a face list with an entry for each node that lists the faces to which the node is connected.
Claim 10: The computing device of claim 1, wherein the base polygon data further comprises node data including 



an edge list with an entry for each node that lists the edges to which the node is connected, and 

a face list with an entry for each node that lists the faces to which the node is connected.
Claim 11: The computer-implemented method of claim 1, wherein generating base polygon data further comprises generating edge data including 

a node list with an entry for each edge that lists the nodes to which the edge is connected, and  

Page 18 of 23a face list with an entry for each edge that lists the faces to which the edge is connected.
Claim 11: The computing device of claim 1, wherein the base polygon data further comprises edge data including 


a node list with an entry for each edge that lists the nodes to which the edge is connected, and 

a face list with an entry for each edge that lists the faces to which the edge is connected.
Claim 12: The computer-implemented method of claim 1, wherein generating base polygon data further comprises generating face data including 

a node list with an entry for each face that lists the nodes to which the face is connected, and 

an edge list with an entry for each face that lists the edges to which the face is connected.
Claim 12: The computing device of claim 1, wherein the base polygon data further comprises face data including 


a node list with an entry for each face that lists the nodes to which the face is connected, and  

Page 18 of 23an edge list with an entry for each face that lists the edges to which the face is connected.
Claim 13: A computer-implemented method of generating a tessellated output file that is communicated to an additive manufacturing machine which manufactures a part defined in the tessellated output file, the method comprising: receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality 
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file; 

generating base polygon data that defines the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality of nodes and  the plurality of edges;

generating data for a vertex metadata container including a listing of CAD model 

generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; 

generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface; 

generating data for a volume metadata container including information about material used for the CAD model and the CAD software application kernel; 

generating data for a model metadata container including legal information about the CAD model; 



operate the additive manufacturing machine to manufacture the part based on the CAD model.
Claim 13: A computing device for generating a computer-aided design (CAD) tessellated output file, the tessellated output file describing a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume, the CAD tessellated output file being communicated to an additive manufacturing machine which manufactures a part defined in the 




base polygon data defining the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality of nodes and the plurality of edges;


a vertex metadata container including a listing of CAD model vertices and one 

a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; 

a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface; 

a volume metadata container including information about material used for the CAD model and the CAD software application kernel; and 

a model metadata container including legal information about the CAD model;




operate the additive manufacturing machine to manufacture the part based on the CAD model.
Claim 14: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node of each polygon, such that one of the nodes of one of the polygons has the same coordinates as each CAD model vertex.
Claim 14: The computing device of claim 13, wherein the base polygon data further comprises three-dimensional coordinates of each node of each polygon, such that one of the nodes of one of the polygons has the same coordinates as each CAD model vertex.
Claim 15: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node Page 20 of 23of each polygon and the location of each edge of each polygon, such that at least one of the edges of at 
Claim 15: The computing device of claim 13, wherein the base polygon data further comprises three-dimensional coordinates of each node of each polygon and the location of each edge of each polygon, such that at least one of the edges of at least one of the polygons is co-located with each CAD model curve.
Claim 16: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating three-dimensional coordinates of each node of each polygon and the location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface.
Claim 16: The computing device of claim 13, wherein the base polygon data further comprises three-dimensional coordinates of each node of each polygon and the location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface.
Claim 17: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating node data including 

an edge list with an entry for each node that lists the edges to which the node is connected, and 

a face list with an entry for each node that lists the faces to which the node is connected.
Claim 17: The computing device of claim 13, wherein the base polygon data further comprises node data including 


an edge list with an entry for each node that lists the edges to which the node is connected, and 

a face list with an entry for each node that lists the faces to which the node is connected.
Claim 18: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating edge data including 

a node list with an entry for each edge that lists the nodes to which the edge is connected, and 

a face list with an entry for each edge that lists the faces to which the edge is connected.
Claim 18: The computing device of claim 13, wherein the base polygon data further comprises edge data including 


a node list with an entry for each edge that lists the nodes to which the edge is connected, and 

a face list with an entry for each edge that lists the faces to which the edge is connected.
Claim 19: The computer-implemented method of claim 13, wherein generating base polygon data further comprises generating face data including 

a node list with an entry for each face that lists the nodes to which the face is connected, and 


Claim 19: The computing device of claim 13, wherein the base polygon data further comprises face data including 


a node list with an entry for each face that lists the nodes to which the face is connected, and 


Claim 20: A computer-implemented method of generating a tessellated output file that is communicated to an additive manufacturing machine which manufactures a part defined in the tessellated output file, the method comprising: receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume; 
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file; 

generating base polygon data that defines the CAD model for additive 

generating node data associated with the base polygon data, the node data including an edge list and a face list; 

generating edge data associated with the base polygon data, the edge data including a node list and a face list; 

generating face data associated with the base polygon data, the face data including a node list and an edge list; 
generating data for a vertex metadata container including a listing of CAD model 

generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; 

generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface; 

generating data for a volume metadata container including information about material used for the CAD model and the CAD software application kernel; 

generating data for a model metadata container including legal information about the CAD model;



operate the additive manufacturing machine to manufacture the part based on the CAD model.
Claim 20: A computing device for generating a computer-aided design (CAD) tessellated output file, the tessellated output file describing a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume, the CAD tessellated output file being communicated to an additive manufacturing machine which manufactures a part defined in the tessellated output file, the computing device comprising: a processing element configured or programmed to generate the CAD tessellated output file including:



base polygon data defining the CAD model for additive manufacturing, the 


node data associated with the base polygon data, the node data including an edge list and a face list; 

edge data associated with the base polygon data, the edge data including a node list and a face list; 

face data associated with the base polygon data, the face data including a node list and an edge list; 
a vertex metadata container including a listing of CAD model vertices and one 

a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve; 

a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface; 

a volume metadata container including information about material used for the CAD model and the CAD software application kernel; and 

a model metadata container including legal information about the CAD model; 




operate the additive manufacturing machine to manufacture the part based on the CAD model.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file” in line 27-29 of the claim. The above limitation only incorporates 4 of the 6 generated data parameters. Data for volume metadata container and data for a model metadata 

Claim 20 recites “incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file” in line 33-35 of the claim. The above limitation only incorporates 4 of the 9 generated data parameters. Node data, edge data, face data, data for volume metadata container, data for a model metadata container are not incorporated into the output file. Thus, it is unclear as to the purpose of generating these data when it is not used in any way. Examiner suggests amending the claims to incorporate the missing data from the output file.  

Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (International Application Publication WO2019/050519 “Carter”) in view of Fogel et al (U.S. Patent No. 8,175,734 “Fogel”).

Regarding claim 1, Carter teaches A computer-implemented method of generating a tessellated output file ("The JT file format is a 3D model format developed by Siemens Product Lifecycle Management Software Inc. that was designed as an open, high performance, compact, persistent storage format for product data. JT files are used for product visualization, collaboration and data sharing. JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata. JT files can be exported by native CAD systems and imported by product data management (PDM) systems" [0040]; "Figure 26 illustrates a block diagram of a data processing system in which an embodiment can be implemented, for example as a PDM system particularly configured by software or otherwise to perform the processes as described herein" [0135]; "the file 100 includes a B-Rep portion 102 that includes a parameter space mesh representation 106 of the model" [0047])…, the method comprising:
receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume (" JT files are used for product visualization, collaboration and data sharing. JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata. JT files can be exported ;
generating base polygon data that defines the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality nodes and the plurality of edges ("Figure 17 illustrates a polygon mesh representation in accordance with disclosed embodiments" [0023]; "Figure 22 illustrates polygon mesh serialization using relative indices in accordance with disclosed embodiments;" [0028]; Fig. 14A-C shows triangles (polygons) which have nodes, edges, and faces);
generating data for a vertex metadata container including a listing of CAD model vertices and one polygon node associated with each CAD model vertex (Fig.1 shows the CAD model vertex indices and their primitive for the polygon shapes; "The information of each sample point is referred to a vertex record, and the collection of vertex records forms the "vertex record table" 1708 describing mesh geometry. On the other hand, "unique vertex record" refers to a unique model space location in 3D space. Multiple vertex records can correspond to the same unique vertex record. For example, vertex records "C" and "H" illustrated in vertex record table 1708 of Fig. 17 are associated with the same unique vertex record." [0110]; "JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata" [0040]);
generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve ("A sample in the interior of a B-Rep surface is represented by three pieces of information: the index of B-Rep surface from which the sample came from, and the u and v parameter values of B Rep surface that the sample corresponds to. For example, vertex record "D" is sampled from surface 0, with u parameter 0.5 and v parameter 0.5. On the other hand, a sample on a parameter space curve is also represented by three pieces of information: the index of B-Rep loop from which the sample came from, the parameter value of the parameter space curve the sample corresponds to, and the index of parameter space curve from which the sample came from. For example, vertex record "P" is sampled from parameter space curve 4 on loop 1 at parameter 0.33." [0109]; "solid vertices represent mesh vertices, open-circle vertices represent B-Rep vertices, straight lines represent the mesh (before, during, and after refinement), curved lines represent B-Rep curves, and vertices on B-Rep curves represent the added curve-based vertices, while added vertices not on curves represent added surface-based vertices" [0086]; See Fig.10; Fig. 18 shows curve list); 
generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface ("a mesh consists of one or more face groups, each face group consists one or more primitive, and each primitive consists of one or more triangles. These features are illustrated, for example, in face table 1704 and tristrip table 1706" [0111]; Fig.17 shows the face index as well as the primitives, 1702 shows the structure with the face and surface);
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file (“Figure 1 illustrates a second generation ultra-lightweight precise (ULP2) format in accordance with disclosed embodiments” [0047]; “These records, and other records as described herein, can be stored by the system as part of a lightweight CAD data file, ULP2 file, or other file or database as described herein, and can be stored in any of the storage mediums or memories described herein” [0107]; See Fig.1);
Although Carter teaches generating tessellated output file, it does not appear to explicitly disclose communicating the file to a manufacturing device and manufacturing the part. However, Fogel teaches a tessellated output file (“STL: STL is a file format native to the stereolithography CAD (Computer-Aided Design) software created by the "3D Systems®" company located in the United States. This file format is supported by many other software packages; it is widely used for rapid prototyping and computer-aided manufacturing. STL files describe the surface geometry of a three dimensional object without representation of color, texture, or other common CAD model attributes. The STL format specifies both ASCII (American Standard Code for Information Interchange) and binary representations. Generally, binary files are more common, since they are usually more compact. Also, generally, each STL file describes a raw unstructured triangulated surface by the unit normal and vertices (ordered by the right-hand rule) of the triangles using a three-dimensional Cartesian coordinate system” [Col.1, lines 53-67]; “(the user may choose the desired format of the output file from a predetermined set of formats)” [Col.18, lines 6-8]) that is communicated to an additive manufacturing machine (“most if not all 3D printers, are based on additive manufacturing technology, which transforms the model to be fabricated into relatively thin horizontal cross-sections 105, and then creates successive layers 106, 107, etc. until the fabrication is complete, as schematically illustrated in FIG.1” [Col., lines 56-61]) which manufactures a part defined in the tessellated output file… (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]); communicating the tessellated output file to the additive manufacturing machine (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]; the STL file is sent to a 3D printer for printing); and operate the additive manufacturing machine to manufacture the part based on the CAD model (“the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer” [Col.6, lines 34-38]; “a corresponding GUI (Graphical User Interface) that displays the input and output format files, marks STL invalid regions and allows the user to select one or more parts to be printed, can be provided. This GUI may display all model parts and the STL .
Carter and Fogel are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter with the sending output file to a manufacturing device and manufacturing a part by Fogel. One of ordinary skill in the art would have been motivated to modify the art in order to “for producing 3D physical objects from digital data, such as computer-aided design (CAD) models” (Fogel, [Col.2, lines 33-35]) and for “enabling the transform of possibly corrupted and inconsistent models represented as polygonal meshes (e.g., non-manifold meshes, intersecting triangles, meshes with T-junctions, and the like) into valid printable models to be used for a relatively large set of printing devices.” (Fogel, [Col.4, lines 62-68]).

Regarding claim 10, Carter further teaches wherein generating base polygon data further comprises generating node data (Fig.17 shows node data in the tables for the structure 1702) including an edge list with an entry for each node that lists the edges to which the node is connected (Fig.17 shows node data and edge data in the tables for the structure 1702; The primitive in 1706 are the edges of the object 1702), and a face list with an entry for each node that lists the faces to which the node is connected (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data).

Regarding claim 11, Carter further teaches wherein generating base polygon data further comprises generating edge data (Fig.17 shows edge data in the tables for the structure 1702) including a node list with an entry for each edge that lists the nodes to which the edge is connected (Fig.17 shows node data and edge data in the tables for the structure 1702; 1706 shows the connection between the primitives and vertex for object 1702), and a face list with an entry for each edge that lists the faces to which the edge is connected (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data).

Regarding claim 12, Carter further teaches wherein generating base polygon data further comprises generating face data (Fig.17 shows face data in the tables for the structure 1702) including a node list with an entry for each face that lists the nodes to which the face is connected (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data), and an edge list with an entry for each face that lists the edges to which the face is connected (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (International Application Publication WO2019/050519 “Carter”) in view Fogel et al (U.S. Patent No. 8,175,734 “Fogel”) as applied to claim 1 above, and in further view of Sims (U.S. Patent Application Publication 2010/0087939 “Sims.
Regarding claim 2, Carter and Fogel teach all the limitations of claim 1 above (from which claim 2 depends upon). The combination does not appear to explicitly disclose material information. However, Sims teaches generating data for a volume metadata container including information about material used for the CAD model (Sims: "The obtained information is based on the type of material." [0005]; "The plurality of data values is defined with respect to a plurality of plastic materials… Column 460 lists a plurality of plastic materials" [0076]).
Carter, Fogel, and Sims are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the material information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]).

Regarding claim 3, Sims further teaches generating data for a volume metadata container including information the CAD software application kernel (Sims: "The CAD object can be created, for example, using a CAD software application (such as Unigraphics) and the computer 100 shown in FIG. 1. After and/or while the CAD object is being created, information (GD&T, dimensions, dimension tolerances, notes, etc.) is applied to the CAD object (step 190)." [0053]; "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the CAD software information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]).

Regarding claim 4, Sims further teaches generating data for a model metadata container including legal information about the CAD model (Sims: "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), default tolerances, methods of inspection, dimension type (metric, English, etc.), format, etc." [0111]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the legal information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]).

Regarding claim 5, Sims further teaches wherein the vertex metadata container, the curve metadata container, and the surface metadata container each include positional tolerance information (Sims: "The drawing 220 generally includes basic dimensions 225, as well as dimensions with tolerances 230. The dimensions .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the tolerance information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]) and since “if entered tolerances of the apparatus are less than a set of defined tolerances or rules for a material and/or process, the apparatus may be considered non-manufacturable” (Sims, [0003]).

Regarding claim 6, Sims further teaches wherein the curve metadata container includes finish requirement information for at least a portion of the surfaces (Sims: "The drawing 220 also includes multiple feature control frames 235, which are divided into compartments containing a characteristic symbol 240 (e.g., straightness, flatness, circularity, profile of line, profile of surface, runout, position, etc.) followed by a tolerance value 245." [0057]; "The type of proofed information can be, for .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the finishing information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (International Application Publication WO2019/050519 “Carter”) in view of Fogel et al (U.S. Patent No. 8,175,734 “Fogel”) as applied to claim 1 above, and in further view of Huang et al (U.S. Patent Application Publication 2011/0087939 “Huang”).

Regarding claim 7, Carter and Fogel teaches all the limitations of claim 1 above (from which claim 7 depends upon). The combination does not appear to explicitly disclose generating 3D coordinates. However, Huang teaches generating three-dimensional coordinates of each node of each polygon, such that one of the nodes of one of the polygons has the same coordinates as each CAD model vertex ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405, each node/vertex would have the same coordinates as they are both the portion that connects the edges and lines).


Regarding claim 8, Huang further teaches generating three-dimensional coordinates of each node of each polygon and the location of each edge of each polygon, such that at least one of the edges of at least one of the polygons is co-located with each CAD model curve ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405; Fig.6 shows the coordinates of all the edges and vertex; "For each edge, the geometry of its two bounding vertices can be computed from the geometry of its associated XYZCurve, and its connectivity with other edges can be efficiently computed from loop coedge topology and coedge-edge topology information." [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the 3D coordinates by Huang. One of ordinary skill in the art would have been motivated to modify the art “to accurately represent the 3D geometry design information.” (Huang, [0017]).
Regarding claim 9, Huang further teaches generating three-dimensional coordinates of each node of each polygon and the location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405 and Fig.5 shows the location of faces; "FIGS. 3A and 3B illustrate a simple model 305 and 315 having three faces, and the connectivity between the faces is represented by referencing the edge from each coedge. When edges are arbitrarily indexed and naive method is used for model 305" [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Fogel with the 3D coordinates by Huang. One of ordinary skill in the art would have been motivated to modify the art “to accurately represent the 3D geometry design information.” (Huang, [0017]).

Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (International Application Publication WO2019/050519 “Carter”) in view Sims (U.S. Patent Application Publication 2010/0087939 “Sims”) and in further view of Fogel et al (U.S. Patent No. 8,175,734 “Fogel”).

Regarding claim 13, Carter teaches A computer-implemented method of generating a tessellated output file ("The JT file format is a 3D model format , the method comprising:
receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume (" JT files are used for product visualization, collaboration and data sharing. JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata. JT files can be exported by native CAD systems and imported by product data management (PDM) systems" [0040]; "The system receives an input mesh (1105)." [0089]; Fig.1 shows plurality of vertices, curves, surfaces, and volume; See also figure 17 and 19);
generating base polygon data that defines the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality nodes and the plurality of edges ("Figure 17 illustrates a polygon mesh representation in accordance with disclosed embodiments" [0023]; "Figure 22 illustrates polygon mesh serialization using relative indices in accordance with disclosed embodiments;" [0028]; Fig. 14A-C shows triangles (polygons) which have nodes, edges, and faces);
generating data for a vertex metadata container including a listing of CAD model vertices and one polygon node associated with each CAD model vertex (Fig.1 shows the CAD model vertex indices and their primitive for the polygon shapes; "The information of each sample point is referred to a vertex record, and the collection of vertex records forms the "vertex record table" 1708 describing mesh geometry. On the other hand, "unique vertex record" refers to a unique model space location in 3D space. Multiple vertex records can correspond to the same unique vertex record. For example, vertex records "C" and "H" illustrated in vertex record table 1708 of Fig. 17 are associated with the same unique vertex record." [0110]; "JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata" [0040]);
generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve ("A sample in the interior of a B-Rep surface is represented by three pieces of information: the index of B-Rep surface from which the sample came from, and the u and v parameter values of B Rep surface that the sample corresponds to. For example, vertex record "D" is sampled from surface 0, with u parameter 0.5 and v parameter 0.5. ; 
generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface ("a mesh consists of one or more face groups, each face group consists one or more primitive, and each primitive consists of one or more triangles. These features are illustrated, for example, in face table 1704 and tristrip table 1706" [0111]; Fig.17 shows the face index as well as the primitives, 1702 shows the structure with the face and surface);
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file (“Figure 1 illustrates a second generation ultra-lightweight precise (ULP2) format in accordance with disclosed embodiments” [0047]; “These records, and other records as described herein, can be stored by the system as part of a lightweight CAD data file, ULP2 file, or other file or ;
Although Carter teaches generating data for CAD model, it does not appear to explicitly disclose generating information regarding material used and legal information. However, Sims teaches generating data for a volume metadata container including information about material used for the CAD model (Sims: "The obtained information is based on the type of material." [0005]; "The plurality of data values is defined with respect to a plurality of plastic materials… Column 460 lists a plurality of plastic materials" [0076]) and the CAD software application kernel (Sims: "The CAD object can be created, for example, using a CAD software application (such as Unigraphics) and the computer 100 shown in FIG. 1. After and/or while the CAD object is being created, information (GD&T, dimensions, dimension tolerances, notes, etc.) is applied to the CAD object (step 190)." [0053]; "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), default tolerances, methods of inspection, dimension type (metric, English, etc.), format, etc." [0111]); and generating data for a model metadata container including legal information about the CAD model (Sims: "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), default tolerances, methods of inspection, dimension type (metric, English, etc.), format, etc." [0111]).
Carter and Sims are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 
Although Carter and Sims teaches generating tessellated output file, it does not appear to explicitly disclose communicating the file to a manufacturing device and manufacturing the part. However, Fogel teaches a tessellated output file (“STL: STL is a file format native to the stereolithography CAD (Computer-Aided Design) software created by the "3D Systems®" company located in the United States. This file format is supported by many other software packages; it is widely used for rapid prototyping and computer-aided manufacturing. STL files describe the surface geometry of a three dimensional object without representation of color, texture, or other common CAD model attributes. The STL format specifies both ASCII (American Standard Code for Information Interchange) and binary representations. Generally, binary files are more common, since they are usually more compact. Also, generally, each STL file describes a raw unstructured triangulated surface by the unit normal and vertices (ordered by the right-hand rule) of the triangles using a three-dimensional Cartesian coordinate system” [Col.1, lines 53-67]; “(the user may choose the desired format of the output file from a predetermined set of formats)” [Col.18, lines 6-8]) that is communicated to an additive manufacturing machine (“most if not all 3D printers, are based on additive manufacturing technology, which transforms the model to be fabricated into relatively which manufactures a part defined in the tessellated output file… (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]); communicating the tessellated output file to the additive manufacturing machine (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]; the STL file is sent to a 3D printer for printing); and operate the additive manufacturing machine to manufacture the part based on the CAD model (“the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer” [Col.6, lines 34-38]; “a corresponding GUI (Graphical User Interface) that displays the input and output format files, marks STL invalid regions and allows the user to select one or more parts to be printed, can be provided. This GUI may display all model parts and the STL output, and thus allow architects, for example, to select the parts to be 3D-printed.” [Col.20, lines 18-24]).


Regarding claim 17, Carter further teaches wherein generating base polygon data further comprises generating node data (Fig.17 shows node data in the tables for the structure 1702) including an edge list with an entry for each node that lists the edges to which the node is connected (Fig.17 shows node data and edge data in the tables for the structure 1702; The primitive in 1706 are the edges of the object 1702), and a face list with an entry for each node that lists the faces to which the node is connected (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data).

Regarding claim 18, Carter further teaches wherein generating base polygon data further comprises generating edge data (Fig.17 shows edge data in the tables for the structure 1702) including a node list with an entry for each edge that lists the nodes to which the edge is connected (Fig.17 shows node data and edge data in the tables for the structure 1702; 1706 shows the connection between the primitives and vertex for object 1702), and a face list with an entry for each edge that lists the faces to which the edge is connected (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data).

Regarding claim 19, Carter further teaches wherein generating base polygon data further comprises generating face data (Fig.17 shows face data in the tables for the structure 1702) including a node list with an entry for each face that lists the nodes to which the face is connected (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data), and an edge list with an entry for each face that lists the edges to which the face is connected (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data).

Regarding claim 20, Carter teaches A computer-implemented method of generating a tessellated output file ("The JT file format is a 3D model format developed by Siemens Product Lifecycle Management Software Inc. that was designed as an open, high performance, compact, persistent storage format for product data. JT files are used for product visualization, collaboration and data sharing. JT files may , the method comprising:
receiving a computer-aided design (CAD) model file from a CAD software application, the CAD model file defining a CAD model including a plurality of vertices, a plurality of curves, a plurality of surfaces, and at least one volume (" JT files are used for product visualization, collaboration and data sharing. JT files may contain approximate (faceted) data, exact boundary representation surfaces (NURBS), product and manufacturing information (PMI), and metadata. JT files can be exported by native CAD systems and imported by product data management (PDM) systems" [0040]; "The system receives an input mesh (1105)." [0089]; Fig.1 shows plurality of vertices, curves, surfaces, and volume; See also figure 17 and 19);
generating base polygon data that defines the CAD model for additive manufacturing, the base polygon data including a plurality of connected polygons, each polygon including a plurality of nodes, a plurality of edges with each edge of the plurality of edges connecting two nodes of the plurality of nodes, and a face bounded by the plurality nodes and the plurality of edges ("Figure 17 illustrates a polygon mesh representation in accordance with disclosed ;
generating node data associated with the base polygon data (Fig.17 shows node data in the tables for the structure 1702), the node data including an edge list (Fig.17 shows node data and edge data in the tables for the structure 1702; The primitive in 1706 are the edges of the object 1702) and a face list (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data); 
generating edge data associated with the base polygon data (Fig.17 shows edge data in the tables for the structure 1702), the edge data including a node list (Fig.17 shows node data and edge data in the tables for the structure 1702; 1706 shows the connection between the primitives and vertex for object 1702) and a face list (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data); 
generating face data associated with the base polygon data (Fig.17 shows face data in the tables for the structure 1702), the face data including a node list (Fig.17 shows node data and face data in the tables for the structure 1702; The face index in 1704 are the face of the object 1702 which uses the primitive data) and an edge list (Fig.17 shows edge data and face data in the tables for the structure 1702; The face index in 1704 utilizes the primitive data);
generating data for a vertex metadata container including a listing of CAD model vertices and one polygon node associated with each CAD model vertex ;
generating data for a curve metadata container including a listing of CAD model curves and at least one polygon edge associated with each CAD model curve ("A sample in the interior of a B-Rep surface is represented by three pieces of information: the index of B-Rep surface from which the sample came from, and the u and v parameter values of B Rep surface that the sample corresponds to. For example, vertex record "D" is sampled from surface 0, with u parameter 0.5 and v parameter 0.5. On the other hand, a sample on a parameter space curve is also represented by three pieces of information: the index of B-Rep loop from which the sample came from, the parameter value of the parameter space curve the sample corresponds to, and the index of parameter space curve from which the sample came from. For example, vertex record "P" is sampled from parameter space curve 4 on loop 1 at parameter 0.33." [0109]; "solid vertices represent mesh vertices, open-circle vertices represent B-Rep vertices, straight lines represent the mesh (before, during, and after refinement), curved lines represent B-Rep curves, and vertices on B-Rep curves represent the added curve-; 
generating data for a surface metadata container including a listing of CAD model surfaces and at least one polygon face associated with each CAD model surface ("a mesh consists of one or more face groups, each face group consists one or more primitive, and each primitive consists of one or more triangles. These features are illustrated, for example, in face table 1704 and tristrip table 1706" [0111]; Fig.17 shows the face index as well as the primitives, 1702 shows the structure with the face and surface);
incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file (“Figure 1 illustrates a second generation ultra-lightweight precise (ULP2) format in accordance with disclosed embodiments” [0047]; “These records, and other records as described herein, can be stored by the system as part of a lightweight CAD data file, ULP2 file, or other file or database as described herein, and can be stored in any of the storage mediums or memories described herein” [0107]; See Fig.1);
Although Carter teaches generating data for CAD model, it does not appear to explicitly disclose generating information regarding material used and legal information. However, Sims teaches generating data for a volume metadata container including information about material used for the CAD model (Sims: "The obtained information is based on the type of material." [0005]; "The plurality of data values is defined with respect to a plurality of plastic materials… Column 460 lists a plurality of  and the CAD software application kernel (Sims: "The CAD object can be created, for example, using a CAD software application (such as Unigraphics) and the computer 100 shown in FIG. 1. After and/or while the CAD object is being created, information (GD&T, dimensions, dimension tolerances, notes, etc.) is applied to the CAD object (step 190)." [0053]; "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), default tolerances, methods of inspection, dimension type (metric, English, etc.), format, etc." [0111]); and generating data for a model metadata container including legal information about the CAD model (Sims: "Example drawing notes include legal descriptions or requirements, restrictions (government, material, etc.), default tolerances, methods of inspection, dimension type (metric, English, etc.), format, etc." [0111]).
Carter and Sims are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter with the material information and legal information by Sims. One of ordinary skill in the art would have been motivated to modify the art to “to produce drawings and/or models that are used by manufacturing companies to build manufactured components” (Sims, [0002]) and since “if entered tolerances of the apparatus are less than a set of defined tolerances or rules for a material and/or process, the apparatus may be considered non-manufacturable” (Sims, [0003]).
Although Carter and Sims teaches generating tessellated output file, it does not appear to explicitly disclose communicating the file to a manufacturing device and a tessellated output file (“STL: STL is a file format native to the stereolithography CAD (Computer-Aided Design) software created by the "3D Systems®" company located in the United States. This file format is supported by many other software packages; it is widely used for rapid prototyping and computer-aided manufacturing. STL files describe the surface geometry of a three dimensional object without representation of color, texture, or other common CAD model attributes. The STL format specifies both ASCII (American Standard Code for Information Interchange) and binary representations. Generally, binary files are more common, since they are usually more compact. Also, generally, each STL file describes a raw unstructured triangulated surface by the unit normal and vertices (ordered by the right-hand rule) of the triangles using a three-dimensional Cartesian coordinate system” [Col.1, lines 53-67]; “(the user may choose the desired format of the output file from a predetermined set of formats)” [Col.18, lines 6-8]) that is communicated to an additive manufacturing machine (“most if not all 3D printers, are based on additive manufacturing technology, which transforms the model to be fabricated into relatively thin horizontal cross-sections 105, and then creates successive layers 106, 107, etc. until the fabrication is complete, as schematically illustrated in FIG.1” [Col., lines 56-61]) which manufactures a part defined in the tessellated output file… (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]); communicating the tessellated output file to the additive manufacturing machine (“exporting the 3D model to be 3D printed… the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer. According to still another embodiment of the present invention, the output model file is an STL (stereolithography) file to be used for 3D printing” [Col.6, lines 31-41]; the STL file is sent to a 3D printer for printing); and operate the additive manufacturing machine to manufacture the part based on the CAD model (“the exporting further comprises one or more of the following: a) storing the 3D model in an output model file that represents the model in a supported file-format; and b) sending the 3D model to a 3D printer” [Col.6, lines 34-38]; “a corresponding GUI (Graphical User Interface) that displays the input and output format files, marks STL invalid regions and allows the user to select one or more parts to be printed, can be provided. This GUI may display all model parts and the STL output, and thus allow architects, for example, to select the parts to be 3D-printed.” [Col.20, lines 18-24]).
Carter, Sims, and Fogel are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter and Sims with the sending output file to a manufacturing device and manufacturing a part by Fogel. One of ordinary skill in the art would have been motivated to modify the art in order to “for producing 3D physical objects from digital data, such as computer-aided design (CAD) models” (Fogel, [Col.2, lines 33-35]) and for “enabling the transform of possibly corrupted and inconsistent models represented .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (International Application Publication WO2019/050519 “Carter”) in view of Sims (U.S. Patent Application Publication 2010/0087939 “Sims”) in view of Fogel et al (U.S. Patent No. 8,175,734 “Fogel”) as applied to claim 13 above, and in further view of Huang et al (U.S. Patent Application Publication 2011/0087939 “Huang”).

Regarding claim 14, Carter, Sims, and Fogel teaches all the limitations of claim 13 above (from which claim 14 depends upon). The combination does not appear to explicitly disclose generating 3D coordinates. However, Huang teaches generating three-dimensional coordinates of each node of each polygon, such that one of the nodes of one of the polygons has the same coordinates as each CAD model vertex ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405, each node/vertex would have the same coordinates as they are both the portion that connects the edges and lines).
Carter, Sims, Fogel, and Huang are analogous art because they are from the same field of endeavor of CAD modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Regarding claim 15, Huang further teaches generating three-dimensional coordinates of each node of each polygon and the location of each edge of each polygon, such that at least one of the edges of at least one of the polygons is co-located with each CAD model curve ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405; Fig.6 shows the coordinates of all the edges and vertex; "For each edge, the geometry of its two bounding vertices can be computed from the geometry of its associated XYZCurve, and its connectivity with other edges can be efficiently computed from loop coedge topology and coedge-edge topology information." [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter, Sims, and Fogel with the 3D coordinates by Huang. One of ordinary skill in the art would have been motivated to modify the art to “show the relation between magnetic flux density and core loss” (Ushigami, [Col.3, line 35]).

Regarding claim 16, Huang further teaches generating three-dimensional coordinates of each node of each polygon and the location of each face of each polygon, such that at least one of the faces of at least one of the polygons is co-located with each CAD model surface ("FIG. 4 shows an edge connectivity representation example model and corresponding edge table and vertex table in accordance with disclosed embodiments" [0010]; Fig.4 shows the 3d coordinates of each node of the cube 405 and Fig.5 shows the location of faces; "FIGS. 3A and 3B illustrate a simple model 305 and 315 having three faces, and the connectivity between the faces is represented by referencing the edge from each coedge. When edges are arbitrarily indexed and naive method is used for model 305" [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Carter, Sims, and Fogel with the 3D coordinates by Huang. One of ordinary skill in the art would have been motivated to modify the art “to accurately represent the 3D geometry design information.” (Huang, [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571) 272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127  

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127